Mr. Justice Brennan,
with whom Mr. Justice Marshall joins,
dissenting.
Petitioner was charged in an information and an indictment with alleged crimes arising from an incident that occurred at a department store in Montgomery County, Md. The information charged assault upon two store detectives who had attempted to apprehend him after following him from the store into an adjacent shopping mall area. The subsequent indictment charged an assault upon only one of the detectives. On the basis of the information, petitioner *1028was tried first at a bench trial in state court for the assault upon the officer not named in the indictment. He was acquitted. Thereafter, petitioner made a motion to dismiss the indictment on grounds of collateral estoppel and double jeopardy. The trial court denied the motion, and the Court of Appeals of Maryland affirmed. 277 Md. 383, 354 A. 2d 825 (1976).
I would grant the petition for certiorari and reverse the judgment of the Court of Appeals affirming the denial of the motion to dismiss the indictment. I adhere to the view that the Double Jeopardy Clause of the Fifth Amendment, applied to the States through the Fourteenth Amendment, requires the prosecution in one proceeding, except in extremely limited circumstances not present here, of “all the charges against a defendant that grow out of a single criminal act, occurrence, episode, or transaction.” Ashe v. Swenson, 397 U. S. 436, 453-454 (1970) (Brennan, J., concurring). See Dempsey v. United States, 423 U. S. 1079 (1976) (Brennan, J., dissenting); Susi v. Flowers, 423 U. S. 1006 (1975) (Brennan, J., dissenting); Vardas v. Texas, 423 U. S. 904 (1975) (Brennan, J., dissenting); Stewart v. Iowa, 423 U. S. 902 (1975) (Brennan, J., dissenting); Waugh v. Gray, 422 U. S. 1027 (1975) (Brennan, J., dissenting); Wells v. Missouri, 419 U. S. 1075 (1974) (Brennan, J., dissenting); Moton v. Swenson, 417 U. S. 957 (1974) (Brennan, J., dissenting); Tijerina v. New Mexico, 417 U. S. 956 (1974) (Brennan, J., dissenting); Ciuzio v. United States, 416 U. S. 995 (1974) (Brennan, J., dissenting); Harris v. Washington, 404 U. S. 55, 57 (1971) (concurring statement); Waller v. Florida, 397 U. S. 387, 395 (1970) (Brennan, J., concurring). See also People v. White, 390 Mich. 245, 212 N. W. 2d 222 (1973); State v. Brown, 262 Ore. 442, 497 P. 2d 1191 (1972); Commonwealth v. Campana, 452 Pa. 233, 304 A. 2d 432, vacated and remanded, 414 U. S. 808 (1973), adhered to on remand, 455 Pa. 622, 314 A. 2d 854 (1974); State v. Gregory, 66 N. J. 510, 333 A. 2d 257 (1975).